Case 6:20-cv-00404-MJJ-PJH Document 1 Filed 03/30/20 Page 1 of 4 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


ERIC P. ROBICHEAUX                                           CIVIL ACTION

VERSUS                                                       NO. 6:20-CV-0404

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

                                             COMPLAINT

     The Complaint of Eric P. Robicheaux respectfully alleges:

1.      This is a claim for disability insurance benefits.

2.      This Court has jurisdiction and venue under 28 U.S.C. 1332, as the parties are diverse and

        the amount in controversy exceeds $75,000 exclusive of interest and costs.

3.      Plaintiff, Eric P. Robicheaux, of lawful age and a resident of Maurice, Louisiana is an

        insured claimant under individual disability insurance policies insured by Southern Farm

        Bureau Life Insurance Company.

4.      Defendant, Southern Farm Bureau Life Insurance Company (“Southern Farm

        Bureau”), is a foreign corporation, domiciled in Jackson, Mississippi and incorporated in

        Jackson, Mississippi and authorized and doing business in Louisiana.

5.      Southern Farm Bureau issued disability policies, No. 01-109056H, No. 01-115967H, No.

        01-193827H, and No. 01-306934H, insuring Eric P. Robicheaux.

6.      Plaintiff is disabled under the terms of the Southern Farm Bureau insurance policies and

        has provided Defendant with ample medical documentation and other evidence supporting

        his claim for disability benefits.

7.      Plaintiff’s medical conditions prevent him from performing his job duties and as such he

        is disabled under the terms of his individual policies provided by Southern Farm Bureau.

                                                  1
Case 6:20-cv-00404-MJJ-PJH Document 1 Filed 03/30/20 Page 2 of 4 PageID #: 2



8.    Southern Farm Bureau received satisfactory proof of loss that fully apprised Southern Farm

      Bureau of Plaintiff’s entitlement to disability benefits.

9.    Southern Farm Bureau has, without good reason or cause, denied the claims for benefits

      despite receipt of proof of his claim for disability benefits.

10.   Southern Farm Bureau refused to promptly and fairly adjust and pay these claims. Plaintiff

      therefore seeks penalties against Southern Farm Bureau under the Louisiana Insurance

      Code, including, but not limited to, LA 22:658, LA RS 22:1892, LA RS 22:1821.

11.   A reasonable and prudent businessman would have paid Plaintiff’s claims after receiving

      the Proof of Loss Plaintiff provided to Southern Farm Bureau.

12.   Southern Farm Bureau’s failure to pay these claims was arbitrary and capricious, without

      good cause, and made in bad faith.

13.   Despite receiving proof of loss, Defendant did not pay the claims within 30 days.

14.   Southern Farm Bureau’s denial of these claims has caused Plaintiff financial damage,

      emotional distress, embarrassment, and anxiety.

15.   Southern Farm Bureau breached its obligations under the Policy to Plaintiff by failing and

      refusing to pay benefits due to him after receiving proof of loss. Further, Southern Farm

      Bureau’s denial letters constitute an express repudiation and anticipatory breach of

      Southern Farm Bureau’s future obligations to pay benefits to Plaintiff under the Policy,

      thus making all such obligations now due and owing.

16.   Defendant intended to cause Plaintiff to suffer severe emotional distress or acted with a

      reckless disregard of the probability that such distress would result from its conduct.

17.   Southern Farm Bureau’s denial of these claims has caused Plaintiff untold financial and

      emotional hardship.



                                                 2
Case 6:20-cv-00404-MJJ-PJH Document 1 Filed 03/30/20 Page 3 of 4 PageID #: 3



18.   As a result of Southern Farm Bureau’s conduct as alleged herein, Plaintiff suffers severe

      emotional distress.

19.   Southern Farm Bureau unlawfully denied Plaintiff benefits he is entitled to under terms of

      the Southern Farm Bureau disability policies.

20.   Southern Farm Bureau administered Plaintiff’s claim with an inherent and structural

      conflict of interest as Southern Farm Bureau is liable to pay benefits from its own assets to

      Plaintiff, and each payment depletes Southern Farm Bureau’s assets.

21.   Plaintiff has been denied the benefits due Plaintiff under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

22.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

23.   Defendants’ denials have required Plaintiff to hire attorneys to represent him in this matter

      to recover benefits due Plaintiff under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

1.    For damages, including past and future disability benefits under policy terms, plus interest;

2.    For penalties under the Louisiana Insurance Code, including, but not limited to LA RS LA

      22:658, LA RS 22:1892, LA RS 22:1821;

3.    For damages for the physical and emotional distress Southern Farm Bureau caused to

      Plaintiff;

4.    For all reasonable attorney fees and court costs;

5.    For trial by jury; and

6.    For all other relief as the facts and law may provide.


                                                    Respectfully submitted,

                                                3
Case 6:20-cv-00404-MJJ-PJH Document 1 Filed 03/30/20 Page 4 of 4 PageID #: 4




                                         /s/ Reagan L. Toledano
                                         Willeford & Toledano
                                         Reagan L. Toledano (LA. 29687)
                                         James F. Willeford (LA. 13485)
                                         201 St. Charles Avenue, Suite 4208
                                         New Orleans, Louisiana 70170
                                         Telephone: (504) 582-1286
                                         Fax: (313)692-5927
                                         Email: rtoledano@willefordlaw.com




                                     4
